Stolz, Judge.
In this action by an insured to recover hospital confinement expenses under his insurance contract with the defendant insurer, the trial judge did not err in overruling the defendant’s motion for summary judgment where the only proof offered by the defendant as to the contended lack of coverage consists of medical opinion testimony, Rushing v. Ellis, 124 Ga. App. 621, 624 (184 SE2d 667) and cits., and where the plaintiff’s showing — that he had poor eyesight, was illiterate, totally inexperienced and uninformed with respect to insurance policy claims, and was induced to execute a purported release by the defendant’s agent’s false representations — raised genuine issues of material fact as to the genuineness of the plaintiff’s assent to the purported accord and satisfaction. See Devoe v. Best Motor Co., 27 Ga. App. 619 (2) (109 SE 689); Bagley v. Firestone Tire & *547Rubber Co., 104 Ga. App. 736 (123 SE2d 179). Cf. Robertson v. Panlos, 208 Ga. 116 (65 SE2d 400).
Argued June 29, 1973
Decided September 4, 1973.
William E. Smith, for appellant.
Myers & Parks, Wm. Jonathan Murray, for appellee.

Judgment affirmed.


Eberhardt, P. J., and Pannell, J., concur.